Citation Nr: 0107108	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) November 1998 rating decision 
which denied service connection for PTSD.

The record shows that service connection for PTSD was denied 
by RO rating decisions in October 1992 and January 1993.  No 
timely appeal from those rating decisions was filed.  
Accordingly, the most recent decision in January 1993 is 
final, and is not subject to revision on the same factual 
basis.  It may, however, be reopened on submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  Although the November 1998 
rating decision (now on appeal) denied service connection for 
PTSD on a de novo basis, the Board must conduct an 
independent review of whether new and material evidence has 
been submitted to reopen the previously disallowed claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).


FINDINGS OF FACT

1.  Service connection for PTSD was most recently denied by 
RO rating decision in January 1993; no timely appeal 
therefrom was filed, with the result that the January 1993 
decision became final.

2.  Portions of the evidence received in support of the 
application to reopen the claim of service connection for 
PTSD, furnished since the January 1993 RO rating decision, 
are new, relevant, and probative of the issue at hand.


CONCLUSION OF LAW

Evidence submitted since the January 1993 RO rating decision 
denying service connection for PTSD is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was denied by RO rating decisions 
in October 1992 and January 1993, based on findings that the 
medical evidence of record did not reveal a clear diagnosis 
of the disorder, and the evidence did not demonstrate that 
stressful in-service events warranted such diagnosis.  No 
appeal from those decisions was filed by or on behalf of the 
veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2000).  
Thus, the January 1993 RO rating decision denying service 
connection for PTSD constitutes the most recent final 
decision with regard to that claim.  Accordingly, it must be 
determined whether new and material evidence has been 
submitted since that decision.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

A final RO rating decision is not subject to revision on the 
same factual basis, but may be reopened on submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans, 9 Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett, 83 F.3d at 1383-84.  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that not every piece of new evidence 
is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
rating decision in January 1993.

Evidence of record at the time of the January 1993 RO rating 
decision included the veteran's service records, none of 
which showed any report or clinical finding indicative of 
PTSD.  His records show that he served with the 120th 
Aviation Company in Vietnam from February 1966 to February 
1967; his military occupational specialty was helicopter 
mechanic.  He is not shown to have sustained any combat 
wounds or injury and was not awarded any combat decorations; 
he did, however, receive the Air Medal and Air Crewman Badge.

VA and private medical records from August 1990 to October 
1992, including VA psychiatric examination in September 1992, 
document intermittent treatment for psychological symptoms 
and impairment.  During this period of treatment (and 
including September 1992 VA psychiatric examination), a 
confirmed diagnosis of PTSD was not indicated, but during 
outpatient treatment in April 1992, the veteran's treating 
psychiatrist indicated that PTSD and PTSD-related impairment 
were present; he appears to have linked the onset of the 
disorder to the veteran's combat-related stressors in 
Vietnam.  During treatment and at the examination in 
September 1992, the veteran provided general information 
relative to the nature of his in-service duties and the 
claimed in-service stressors.

Evidence submitted since the last final RO rating decision in 
January 1993 includes VA medical records from August 1990 to 
April 2000 (portions of which were previously of record, as 
discussed above), documenting treatment for various symptoms 
and illnesses, including the veteran's variously manifested 
psychological/psychiatric impairment.  

In February 2000, the veteran provided detailed information 
relative to the nature, circumstances, and dates of 
occurrence of his claimed in-service stressors, including 
participation in various combat and combat-type support 
missions as a helicopter crewman, transporting casualties of 
combat, and being in Saigon during the "worst mortar attack 
ever" on the city in March 1966.  He indicated that he had 
symptoms including nightmares, flashbacks, depression, 
irritability, suicidal and homicidal ideation, and intrusive 
thoughts and recollections relating to his Vietnam service.  

Based on the foregoing, the Board concludes that the newly-
submitted evidence, discussed above, is material to a 
reopening of the veteran's service connection claim in that 
it includes evidence that must be considered in order to 
fairly decide the merits of the claim.  Although parts of the 
newly-furnished evidence are merely duplicates of evidence of 
record in January 1993, and other parts are merely cumulative 
of evidence of record at that time (consisting of records of 
continuing psychiatric treatment), portions of the newly-
submitted evidence are clearly new and material and must be 
considered to decide the merits of the veteran's claim.  In 
particular, the veteran's February 2000 detailed account 
relative to the nature, circumstances, and date of occurrence 
of his claimed in-service stressors giving rise to PTSD and 
PTSD-related symptoms, are supported by the available service 
records (showing that he was a helicopter mechanic, serving 
in Vietnam at the time he said he did).  Given the nature of 
the veteran's claim, and presuming credibility of his own 
contention consistent with Justus, 3 Vet. App. 510, the Board 
finds that there is new and material evidence sufficient to 
reopen the claim of service connection for PTSD.


ORDER

New and material evidence having been submitted in support of 
the claim of service connection for PTSD, the claim is 
reopened.


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

In the case of a claim of service connection for PTSD, if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2000).  

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is unrelated to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence to corroborate his testimony as to the 
occurrence of the claimed stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70 
(1994); 38 C.F.R. § 3.304(f).

In this case, the veteran's claimed in-service stressors 
involve combat-type situations, consisting of his having 
participated in various combat and combat support missions as 
a helicopter crewman, transporting numerous combat 
casualties, and being in Saigon when the city was attacked by 
the enemy in March 1966 (characterized by the veteran as the 
"worst mortar attack [on the city] ever").  However, his 
service records do not indicate that he had any combat 
service.  Accordingly, his own testimony regarding the 
occurrence of the claimed stressors is insufficient to 
establish that such stressors did in fact occur as described; 
the occurrence of such stressors must be supported by service 
records or other supporting evidence.  

The record indicates that the RO never attempted to verify 
the occurrence of the stressors alleged by the veteran to 
have occurred during his Vietnam service.  Thus, further 
development of the evidence with regard to the claim of 
service connection for PTSD is necessary for a well-informed 
resolution of the claim.  The diagnosis of PTSD, indicated 
during post service psychiatric treatment, appears to have 
been made in reliance on reports of exposure to stressors the 
occurrence of which has not been verified; thus, it is 
imperative that the occurrence of the alleged in-service 
stressors be verified.  

Consequently, the case is REMANDED for the following action:

1.  The RO should review the file and 
prepare a summary of all claimed 
stressors from service.  An attempt at 
verifying the stressors must be made 
through all available sources, to 
include contacting the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  If referral to the USASCRUR or 
other pertinent sources is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD in compliance with the 
notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 
(1992).  All attempts to obtain the 
records should be documented in the 
claims folder.

2.  Only if exposure to in-service 
stressors is verified, then the veteran 
should be scheduled for a VA psychiatric 
examination to identify his symptoms and 
determine the diagnoses and etiology of 
all psychiatric disorders that are found 
to be present.  The examination report 
must reflect a review of pertinent 
material in the claims file.  If PTSD is 
diagnosed, the examiner should specify 
(1) the factors relied on to support the 
diagnosis; (2) the specific stressor(s) 
that prompted the diagnosis; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special 
testing should be accomplished.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  If the examiner 
notes the presence of any coexistent 
psychiatric disability, an opinion 
should be provided as to whether such 
psychiatric disability is causally 
related to service.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



